Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on June 12, 2020. Claims 1-24 are pending and presented for examination.

Allowable Subject Matter
Claims 1-22 are allowable over prior art of record. Reasons for allowance of said claims will be provided once the instant application is due for issue.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 23 and 24 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. 

	Claim 23 is directed to computer program product (software program), which does not fall within the four statutory classes of 101. Applicant is advised to direct the claim language to a computer program stored on a non-transitory computer readable storage medium such as hard disk, CD-ROM or the like to overcome the 101 rejection	

	Claim 24 is directed to “A computer readable storage medium...”, which does not fall within the four statutory classes of 101. Upon further review of the instant application disclosure , the term “computer readable storage medium” is not clearly defined to encompass only physical storage media (volatile and non-volatile) and thus may be broadly interpreted  as a transmission media (signal or transitory state). Applicant is advised to direct the claim language to “A non-transitory computer readable storage medium…” to overcome the 101 rejection. Examiner notes that such an amendment as suggested by the Examiner will not raise an issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Appropriate corrections are required where applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454